DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
In line 7 of claim 1, applicant recites the phrase “every predetermined plurality of pixels”.  However, previously in line 6, applicant also claimed “a plurality of pixels”.  While it is clear from the specification that the predetermined plurality of pixels is the same in lines 6 and 7, applicant should maintain consistency among claim terms.  A more appropriate wording for the phrase in line 7 may be – every said predetermined plurality of pixels –.
In line 8 of claim 8, applicant recites the phrase “every predetermined plurality of pixels”.  However, previously in line 7, applicant also claimed “a plurality of pixels”.  While it is clear from the specification that the predetermined plurality of pixels is the same in lines 7 and 8, applicant should maintain consistency among claim terms.  A more appropriate wording for the phrase in line 8 may be – every said predetermined plurality of pixels –.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiwata et al. (U.S. Publ. No. 2015/0124139) in view of Liu et al. (U.S. Patent No. 6,927,796).
Regarding claim 1, Ishiwata discloses an image sensor capable of reading pixels from a phase difference pixel pair out of different adjacent pixels.  More specifically and as it relates to the applicant’s claims, Ishiwata discloses an image sensor (image sensor, 14; see Figure 1 and paragraphs 0044-0046) comprising: a plurality of pixels (imaging pixels, 31, and phase difference detection pixels, 32), each pixel including a light receiving portion (photoelectric conversion units, 41 and 42A-B) that outputs an electrical signal by photoelectrically converting incident light (see paragraphs 0060 and 0062) and output circuitry (reset transistor, 53, amplification transistor, 54, and selection transistor, 55; see Figure 13 and paragraph 0107), the plurality of pixels configured to be capable of outputting a signal from the light receiving portion of a first pixel (phase difference detection pixels, 32), among a predetermined plurality of pixels (see Figures 12 and 13), using the output circuitry of another pixel, every predetermined plurality of pixels (see Figure 13 and paragraphs 0104-0115 where the charge from photoelectric conversion unit 42A is output via the output circuitry of adjacent pixel 31-2); a selection circuit (reading transistor, 71; see paragraph 0110) that selects a pixel to output the electrical signal from the photodiode, 42A, every predetermined plurality of pixels (see Figure 13).
Ishiswata, however, fails to specifically disclose that each pixel includes an A/D converter that AD-converts the electrical signal, and thus, fails to disclose outputting the signal 
As for claim 8, Ishiwata discloses an image sensor capable of reading pixels from a phase difference pixel pair out of different adjacent pixels.  More specifically and as it relates to the applicant’s claims, Ishiwata discloses an image capturing apparatus (electronic apparatus, 1; see paragraph 0035) comprising an image sensor (image sensor, 14; see Figure 1 and paragraphs 0044-0046) including a plurality of pixels (imaging pixels, 31, and phase difference detection pixels, 32) and a selection circuit (reading transistor, 71; see paragraph 0110), each pixel including a light receiving portion (photoelectric conversion units, 41 and 42A-B) that outputs an electrical signal by photoelectrically converting incident light (see paragraphs 0060 and 0062) and output circuitry (reset transistor, 53, amplification transistor, 54, and selection transistor, 55; see Figure 13 and paragraph 0107), the plurality of pixels configured to be capable of outputting a signal from the light receiving portion of a first pixel (phase difference detection pixels, 32), among a predetermined plurality of pixels (see Figures 12 and 13), using the output circuitry of another pixel, every predetermined plurality of pixels (see Figure 13 and paragraphs 0104-0115 where the charge from photoelectric conversion unit 42A is output via the output circuitry of adjacent pixel 31-2); said selection circuit (reading transistor, 71; see paragraph 
Ishiswata, however, fails to specifically disclose that each pixel includes an A/D converter that AD-converts the electrical signal, and thus, fails to disclose outputting the signal from a pixel to a different pixel for A/D conversion or that the A/D converters carry out the AD conversion in parallel.  Liu, on the other hand, discloses that it is well known in the art to dispose A/D converters for each pixel.  More specifically, Liu discloses that A/D converters can be implemented at the pixel level.  See column 2, line 32 to column 3, line 46.  Furthermore, Liu discloses that pixel level A/D converter is often performed in parallel.  Liu discloses that implementing A/D converters at the pixel level and performing the A/D conversion in parallel results in better ADC speeds, higher SNR, lower power consumption, and reduction of noise, among other benefits.  See column 3, lines 29-46.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ishiwata to include A/D converters for each pixel output and to perform the A/D conversion in parallel for the above mentioned benefits.
With regard to claim 9, Ishiwata discloses that the processing circuit (15) detects a focus state on the basis of the digital signals.  See paragraph 0049.
Regarding claim 10, as mentioned above in the discussion of claim 8, the combination of Ishiwata and Liu disclose all of the limitations of the parent claim.  The aforementioned references however, fail to specifically disclose that the signal processor averages the digital signals.  Official Notice is taken as to the fact that it is well known in the art for a digital signal processor to average digital signals.  One of ordinary skill in the art would recognize the benefits of averaging the output digital signals including the ability to reduce the resolution of the image or to filter/interpolate the image for any particular reason.  Therefore, it would have been 
With regard to claim 11, as mentioned above in the discussion of claim 8, the combination of Ishiwata and Liu disclose all of the limitations of the parent claim.  The aforementioned references however, fail to specifically disclose that the signal processor expands the dynamic range using the digital signals.  Official Notice is taken as to the fact that it is well known in the art for a digital signal processor to process signals to expand the dynamic range of the image.  One of ordinary skill in the art would recognize the benefits of processing an image to expand the dynamic range including the formation of a higher quality image.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ishiwata to allow the processor (15) to process the output signal to expand the dynamic range in order to form a higher quality image.

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the primary reason for indication of allowable subject matter is that the prior art fails to teach or reasonably suggest that the selection circuit: selects the A/D converter of the first pixel as the A/D converter for AD- converting the electrical signals obtained from the two photoelectric conversion portions of the first pixel, by controlling the electrical signals output from the light-receiving portion to be AD-converted by the A/D converter on a pixel-by- pixel basis, in a first mode, and selects the A/D converter of the first pixel as the A/D converter for AD- converting the electrical signal obtained from one of the two photoelectric conversion portions, and selects the A/D converter of a second pixel, which is -51 -1019213OUS01/P219-0691US 
As for claim 4, the primary reason for indication of allowable subject matter is that the prior art fails to teach or reasonably suggest that the selection circuit: selects the A/D converter of the first pixel as the A/D converter for AD- converting the electrical signal obtained from the first pixel by controlling the electrical signal output from the light-receiving portion to be AD-converted by the A/D converter on a pixel-by-pixel basis, in a first mode, and selects the A/D converter of the first pixel and the A/D converter of a second pixel, which is different from the first pixel, in a second mode; and the image sensor further comprises a control circuit that carries out control so that in the second mode, the electrical signal output from the light- receiving portion of the second pixel is not input to the A/D converter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319.  The examiner can normally be reached on Mon-Thurs 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        March 19, 2021